
	
		I
		112th CONGRESS
		1st Session
		H. R. 1390
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Shuster (for
			 himself, Ms. Eddie Bernice Johnson of
			 Texas, and Mr. Holden)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Energy and Commerce,
			 Ways and Means, and
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 49, United States Code, to provide for
		  enhanced motorcoach safety, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Bus Uniform Standards and
			 Enhanced Safety Act of 2011 or the BUSES Act of 2011.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Title I—Motorcoach Safety
					Sec. 101. Improved oversight of providers of motorcoach
				services and other motor carriers of passengers.
					Sec. 102. Motorcoach driver training.
					Sec. 103. Review of requirements for commercial driver’s
				license passenger endorsement.
					Sec. 104. Improved physical fitness oversight and commercial
				driver medical certificates.
					Sec. 105. Commercial motor vehicle safety inspection
				programs.
					Sec. 106. Registration of motor carriers.
					Sec. 107. Effective periods of registration.
					Sec. 108. Duties of employers and employees.
					Sec. 109. Required safety standards for
				motorcoaches.
					Title II—Credit for Cost of Motorcoaches Complying With Federal
				Safety Requirements
					Sec. 201. Credit for costs of motorcoaches complying with
				Federal safety requirements.
					Title III—Other Provisions
					Sec. 301. Department of Transportation grants.
					Sec. 302. Small business administration loans and loan
				guarantees.
					Sec. 303. Authorization of appropriations.
				
			IMotorcoach
			 Safety
			101.Improved
			 oversight of providers of motorcoach services and other motor carriers of
			 passengers
				(a)In
			 generalSection 31144 of title 49, United States Code, is amended
			 by adding at the end the following:
					
						(h)Sustained
				monitoring of owners and operators of commercial motor vehicles designed or
				used To transport passengers
							(1)Safety
				monitoringNot later than 3 years after the date of enactment of
				this subsection, the Secretary shall require monitoring on a regular basis,
				through a comprehensive safety analysis, of the safety performance of each
				owner or operator of a commercial motor vehicle designed or used to transport
				passengers.
							(2)Elements of
				monitoring and safety enforcementRegulations issued under
				paragraph (1) shall provide for the following:
								(A)Monitoring of the
				safety performance of an owner or operator of a commercial motor vehicle
				designed or used to transport passengers in critical safety categories, as
				defined in the regulation. Monitoring activities shall include activities that
				can be conducted either on-site at the offices of the owner or operator or
				off-site.
								(B)Progressive interventions designed to
				correct unsafe practices of an owner or operator of a commercial motor vehicle
				designed or used to transport passengers. In the event such practices are not
				corrected, the interventions shall result in an enforcement action and, if
				necessary, a final determination that the owner or operator is not fit and
				prohibited from operating as provided in subsection (c)(2).
								(3)Enforcement
				strike forcesIn addition to the enhanced monitoring and
				enforcement actions required by paragraph (2), the Secretary may organize
				special enforcement strike forces targeting owners or operators of commercial
				motor vehicles designed or used to transport passengers, when and where the
				Secretary considers
				appropriate.
							.
				(b)Revision of
			 safety fitness determination methodologyNot later than 2 years
			 after the date of enactment of this Act, the Secretary of Transportation shall
			 revise the safety fitness determination methodology of the Department of
			 Transportation established pursuant to section 31144 of title 49, United States
			 Code, to ensure that such methodology meets the goals of Safety Recommendation
			 H–99–6 of the National Transportation Safety Board, issued February 26,
			 1999.
				102.Motorcoach
			 driver trainingThe Secretary
			 of Transportation shall prescribe regulations establishing minimum training
			 requirements for drivers seeking a commercial driver’s license passenger
			 endorsement. The training shall include certification that a driver has met the
			 requirements established by the Secretary. The training may be provided by an
			 owner or operator of a commercial motor vehicle designed or used to transport
			 passengers if the owner or operator has in effect a training program that meets
			 or exceeds the minimum training requirements established by the
			 Secretary.
			103.Review of
			 requirements for commercial driver’s license passenger endorsement
				(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary of Transportation shall review and assess the current
			 knowledge and skill testing requirements for a commercial driver’s license
			 passenger endorsement to determine if improvements are needed to ensure the
			 safe operation of commercial motor vehicles designed or used to transport
			 passengers.
				(b)ReportNot
			 later than 120 days after completion of the review and assessment under
			 subsection (a), the Secretary shall submit to the Committee on Transportation
			 and Infrastructure of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report on the review and
			 assessment conducted under subsection (a), together with a description of plans
			 to implement improvements.
				104.Improved
			 physical fitness oversight and commercial driver medical certificates
				(a)Examination
			 requirement for national registry of medical examinersSection
			 31149(c)(1)(D) of title 49, United States Code, is amended to read as
			 follows:
					
						(D)develop
				requirements applicable to a medical examiner seeking to be listed in the
				national registry established under this section, including—
							(i)as
				appropriate, specific courses and materials that must be completed;
							(ii)a
				rigorous examination for which a passing grade must be achieved; and
							(iii)at a minimum,
				self-certification requirements to verify that the medical examiner has
				completed specific training, including refresher
				courses;
							.
				(b)Additional
			 oversight of licensing authorities
					(1)In
			 generalSection 31149(c)(1) of title 49, United States Code, is
			 amended—
						(A)in subparagraph
			 (E) by striking and at the end;
						(B)in subparagraph
			 (F) by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(G)each year, review
				the implementation of commercial driver’s license requirements of a minimum of
				10 States to assess the accuracy and validity of physical examination reports
				and medical certificates submitted by certified medical
				examiners.
								.
						(2)Internal
			 oversight policy
						(A)In
			 generalNot later than 2
			 years after the date of enactment of this Act, the Secretary of Transportation
			 shall establish an oversight policy and process within the Department of
			 Transportation for the purposes of carrying out the requirement of section
			 31149(c)(1)(G) of title 49, United States Code, as added by paragraph
			 (1).
						(B)Effective
			 dateThe requirement of section 31149(c)(1)(G) of such title, as
			 added by paragraph (1), shall take effect on the date that the oversight
			 policies and processes are established pursuant to subparagraph (A).
						(c)Deadline for
			 establishment of national registry of medical examinersNot later
			 than 2 years after the date of enactment of this Act, the Secretary shall
			 establish the national registry of medical examiners required by section
			 31149(d)(1) of such title.
				(d)Additional
			 function of medical review boardSection 31149(a)(1) of title 49,
			 United States Code, is amended to read as follows:
					
						(1)Establishment
				and functionThe Secretary shall establish a Medical Review Board
				with the following functions:
							(A)Providing the
				Federal Motor Carrier Safety Administration with medical advice and
				recommendations on medical standards and guidelines for—
								(i)the physical
				qualifications of operators of commercial motor vehicles;
								(ii)medical examiner
				education; and
								(iii)medical
				research.
								(B)Providing the
				Secretary with advice and recommendations concerning the criteria to be used
				for evaluating medical examiners for admission to the national registry
				established under this
				section.
							.
				105.Commercial
			 motor vehicle safety inspection programs
				(a)StudyThe
			 Secretary of Transportation shall conduct a study to review the regulations
			 prescribed pursuant to section 31142(b) of title 49, United States Code,
			 relating to commercial motor vehicle safety inspections.
				(b)ContentsThe
			 study shall include—
					(1)an assessment of
			 the risks associated with improperly maintained or inspected commercial motor
			 vehicles designed or used to transport passengers;
					(2)an assessment of
			 the effectiveness of the Government standards for inspection of commercial
			 motor vehicles designed or used to transport passengers to mitigate the risks
			 identified in paragraph (1) and to ensure the safe and proper operating
			 condition of commercial motor vehicles subject to section 31142 of title 49,
			 United States Code;
					(3)an assessment of
			 the effectiveness of at least 2 alternatives to the current standards
			 prescribed pursuant to section 31142 of title 49, United States Code;
			 and
					(4)a
			 comparison of the costs and benefits of the alternatives and the current
			 standards prescribed pursuant to section 31142 of title 49, United States
			 Code.
					(c)Report
					(1)In
			 generalNot later than one year after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report on the results of the
			 study.
					(2)ContentsThe
			 report shall include—
						(A)the findings and
			 conclusions of the Secretary with respect to the study;
						(B)any recommendation
			 of the Secretary for improving the commercial motor vehicle safety inspection
			 standards; and
						(C)any
			 recommendations of the Secretary for additional authority to improve commercial
			 motor vehicle safety inspections.
						106.Registration of
			 motor carriersSection
			 13902(b) of title 49, United States Code, is amended—
				(1)by redesignating
			 paragraphs (2) through (8) as paragraphs (3) through (9), respectively;
			 and
				(2)by inserting after
			 paragraph (1) the following:
					
						(2)Review of
				passenger carrier applicationsThe Secretary shall not register a
				motor carrier of passengers under subsection (a)(1) until the application for
				registration filed under that subsection is reviewed to ensure that the
				applicant is willing and able to comply with the requirements of that
				subsection. This review process shall include a determination of whether the
				applicant is or has been related, through common ownership, common management,
				or common familial relationship to any other motor carrier of passengers within
				3 years of the filing of the application for registration. If following this
				review it is determined that the applicant has failed to disclose such
				relationships with other such carriers, the Secretary may withhold the
				registration.
						.
				107.Effective
			 periods of registrationSection 13905 of title 49, United States
			 Code, is amended—
				(1)by striking
			 subsection (d)(1) and inserting the following:
					
						(1)In
				generalOn application of the registrant, the Secretary may amend
				or revoke a registration. On complaint or on the Secretary’s own initiative and
				after notice and an opportunity for a proceeding, the Secretary may—
							(A)suspend, amend, or
				revoke any part of the registration of a motor carrier, broker, or freight
				forwarder for willful failure to comply with this part, an applicable
				regulation or order of the Secretary or of the Board (including the
				accessibility requirements established by the Secretary under subpart H of part
				37 of title 49, Code of Federal Regulations, or such successor regulations to
				those accessibility requirements as the Secretary may issue, for transportation
				provided by an over-the-road bus), or a condition of its registration;
							(B)suspend, amend, or
				revoke any part of the registration of a motor carrier, broker, or freight
				forwarder—
								(i)for failure to pay
				a civil penalty imposed under chapter 5, 51, 149, or 311 of this title;
				or
								(ii)for failure to
				arrange and abide by an acceptable payment plan for such civil penalty, within
				90 days of the time specified by order of the Secretary for the payment of such
				penalty; and
								(C)deny, suspend,
				amend, or revoke any part of a registration of a motor carrier of passengers
				for failure to disclose in its application for registration a material fact
				relevant to its willingness and ability to comply with this part, an applicable
				regulation or order of the Secretary or of the Board, or a condition of its
				registration.
							Subparagraph (B) shall not apply to
				any person who is unable to pay a civil penalty because such person is a debtor
				in a case under chapter 11 of title 11.;
				and
				(2)in subsection (e)
			 by inserting or if the Secretary determines that the registrant has
			 failed to disclose a material fact in its application for registration in
			 accordance with subsection (d)(1)(C), after
			 registrant,.
				108.Duties of
			 employers and employeesSection 31135 of title 49, United States
			 Code, is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Motor carriers
				of passengersIf the Secretary finds that common ownership,
				common management, or common familial relationship between 2 or more motor
				carriers of passengers is being used to enable any or all such motor carriers
				of passengers to avoid compliance, or mask or otherwise conceal noncompliance,
				with regulations on commercial motor vehicle safety prescribed under this
				subchapter, or an order of the Secretary issued under authority of such
				regulations, the Secretary may deny, suspend, amend, or revoke all or part of
				any such motor carrier’s registration under section
				13905.
						.
				109.Required safety
			 standards for motorcoaches
				(a)Safety standards
			 for new motorcoaches
					(1)Occupant
			 protection systems
						(A)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary of Transportation shall prescribe standards for
			 motorcoach occupant protection systems that account for frontal impact
			 collisions, side impact collisions, rear impact collisions, and rollovers. Such
			 standards shall not eliminate or lessen the occupant protection standards
			 currently in effect and shall—
							(i)be
			 based on sound scientific research, extensive testing, and analysis by the
			 National Highway Traffic Safety Administration, consistent with the
			 recommendations of the National Transportation Safety Board regarding
			 motorcoach occupant protection; and
							(ii)take into
			 consideration the various types of motorcoaches and the various uses and
			 configurations of the occupant compartment as well as local, State, and Federal
			 size and weight limits and restrictions.
							(B)ContentsSuch
			 standards may include seatbelts or other occupant protection systems, passive
			 or otherwise, for passengers, including those in child safety restraint
			 systems.
						(C)ConsultationPrior
			 to promulgating such standards, the Secretary shall consult with affected
			 parties, as appropriate, on the proceedings leading to the promulgation of the
			 standards required by this subparagraph. Any communications concerning such
			 consultation shall be included in the public record of the proceedings leading
			 to the promulgation of such standards and shall be subject to public
			 comment.
						(2)Roof
			 strength
						(A)Research and
			 testingThe Secretary shall
			 conduct research and testing on roof strength to determine the method or
			 methods that provide adequate survival space for all seating positions.
						(B)StandardsNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 prescribe roof strength standards for motorcoaches based on the results of such
			 research and testing and taking into account all motorcoach window dimensions
			 and highway size and weight restrictions.
						(3)Window
			 glazing
						(A)Research and
			 testingThe Secretary shall conduct research and testing on
			 advanced window glazing and securement to determine the best method or methods
			 for window glazing to prevent motorcoach occupant protection ejection.
						(B)StandardsNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 revise window glazing standards for motorcoaches based on the results of such
			 research and testing and taking into account all motorcoach window dimensions
			 and highway height and weight restrictions.
						(4)Fire prevention
			 and mitigation
						(A)Research and
			 testingThe Secretary shall conduct research and testing to
			 determine the most prevalent causes of motorcoach fires and the best methods to
			 prevent such fires and to mitigate the effect of such fires, both inside and
			 outside the motorcoach.
						(B)StandardsNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 promulgate fire prevention and mitigation standards for motorcoaches, based on
			 the results of the Secretary’s research and testing, taking into account
			 motorcoach highway size and weight restrictions.
						(5)Emergency
			 evacuation design
						(A)Research and
			 testingThe Secretary shall conduct research and testing to
			 determine any necessary changes in motorcoach design standards, including
			 windows and doors, to improve motorcoach emergency evacuation.
						(B)StandardsNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 promulgate motorcoach emergency evacuation design standards, including—
							(i)window standards
			 that enhance the use of windows for emergency evacuation to the maximum extent
			 feasible, while not detracting from the window glazing standards to be
			 promulgated under this subsection; and
							(ii)door standards,
			 including design of the wheelchair lift door for emergency evacuation use. Such
			 standards shall take into account motorcoach highway size and weight
			 restrictions.
							(6)General
			 provisions
						(A)Effect on State
			 and local lawsNotwithstanding any provision of chapter 301 of
			 title 49, United States Code, a State or a political subdivision of a State may
			 not adopt or enforce a law or regulation related to a motorcoach crash
			 avoidance and occupant protection system prior to the effective date of the
			 regulations promulgated pursuant to this subsection.
						(B)Applicability of
			 standardsThe standards prescribed under paragraphs (1) through
			 (5) shall require motorcoaches manufactured after the last day of 3-year period
			 beginning on the date on which such standards are prescribed to be engineered
			 and equipped to meet such standards.
						(C)Limitation on
			 statutory constructionNothing in this subsection or in the
			 regulations prescribed pursuant to this subsection shall be construed as
			 indicating an intention by Congress to affect, change, or modify in any way the
			 liability, if any, of a motorcoach manufacturer or motorcoach owner or operator
			 under applicable law to buses or motorcoaches, manufactured and operated with
			 or without passenger seat belts or other passenger restraint systems, prior to
			 the effective date of the regulations promulgated pursuant to this
			 subsection.
						(b)Safety standards
			 for existing motorcoaches
					(1)In
			 generalNot later than 3 years after the date of enactment of
			 this subsection, the Secretary shall prescribe standards for motorcoaches that
			 are manufactured before the date that is 3 years after the date on which the
			 standards required under subsection (a) are prescribed, taking into account the
			 limitations posed by the need to retrofit existing motorcoaches. Such standards
			 shall have the same objectives as the standards required under paragraphs (1)
			 through (5) of subsection (a), but may differ from such standards based on what
			 is technically feasible for existing motorcoaches.
					(2)Standards for
			 component parts and equipmentIn lieu of promulgating
			 comprehensive standards for motorcoaches under paragraph (1), the Secretary may
			 develop standards for various component parts and equipment of motorcoaches
			 that would increase occupant protection.
					(3)Effective
			 dateThe effective date for the standards prescribed pursuant to
			 this subsection shall be the same as the effective date for the standards
			 prescribed pursuant to subsection (a).
					(4)CertificationThe
			 Secretary shall establish, by regulation, a system whereby the motorcoaches to
			 which the standards prescribed under paragraph (1) apply shall be certified as
			 in compliance with such standards. Such certification shall be carried out by
			 the Secretary or by private parties at the discretion and authorization of the
			 Secretary.
					(c)Compliance
			 timetables
					(1)Effective
			 dateThe effective date of the standards prescribed under
			 subsections (a) and (b) shall be 3 years after the date on which such final
			 standards are promulgated. All motorcoaches manufactured after such date shall
			 comply with such standards.
					(2)Phased in
			 requirements
						(A)First
			 phaseNot later than 6 years after the effective date of the
			 standards prescribed under subsections (a) and (b), a motorcoach owner or
			 operator shall ensure that at least 50 percent of the motorcoaches used by the
			 owner or operator comply with either the standards prescribed under subsection
			 (a) or the standards prescribed under subsection (b), as appropriate.
						(B)Second
			 phaseNot later than 12 years after the effective date of the
			 standards prescribed under subsections (a) and (b), a motorcoach owner or
			 operator shall ensure that 100 percent of the motorcoaches used by the owner or
			 operator comply with either of such standards.
						(3)State and local
			 laws
						(A)Liability of
			 motorcoach manufacturers and owners and operatorsNothing in this
			 section shall be construed to affect, change, or modify in any way the
			 liability, if any, of a motorcoach manufacturer or motorcoach owner or operator
			 under applicable law to buses or motorcoaches unless such manufacturer or owner
			 or operator is shown not to be in compliance with the timetables set forth in
			 paragraphs (1) and (2).
						(B)PreemptionNotwithstanding
			 any provision of chapter 301 of title 49, United States Code, a State or a
			 political subdivision of a State may not adopt or enforce a law or regulation
			 related to any of the standards required by subsections (a) and (b) during the
			 time periods set forth in paragraphs (1) and (2).
						(d)Definition of
			 motorcoachIn this section, the term motorcoach
			 means an over-the-road bus, characterized by an elevated passenger deck located
			 over a baggage compartment.
				IICredit for Cost
			 of Motorcoaches Complying With Federal Safety Requirements
			201.Credit for
			 costs of motorcoaches complying with Federal safety requirements
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 45R the
			 following new section:
					
						45S.Credit for
				costs of motorcoaches complying with Federal safety requirements
							(a)In
				generalFor purposes of section 38, the qualified motorcoach
				safety credit determined under this subsection for any taxable year is an
				amount equal to 10 percent of the aggregate amount paid or incurred by the
				taxpayer during the taxable year for—
								(1)qualified new
				motorcoaches, and
								(2)such improvements
				to any existing motorcoach which is used by the taxpayer as are necessary for
				such motorcoach to satisfy the requirements prescribed under section 109(b) of
				the Bus Uniform Standards and Enhanced Safety Act of 2009.
								(b)LimitationThe
				credit determined under subsection (a) with respect to any motorcoach shall not
				exceed $45,000.
							(c)Qualified new
				and existing motorcoachesFor purposes of this section—
								(1)Qualified
				motorcoachThe term qualified new motorcoach means
				any motorcoach—
									(A)the original use
				of which commences with the taxpayer,
									(B)which is acquired
				for use or lease by the taxpayer and not for resale,
									(C)which is property
				of a character subject to an allowance for depreciation,
									(D)which is made by a
				manufacturer,
									(E)which is
				manufactured after the specified effective date, and
									(F)which meets the
				requirements prescribed under section 109(a) of the Bus Uniform Standards and
				Enhanced Safety Act of 2009.
									(2)Existing
				motorcoachThe term existing motorcoach means any
				motorcoach—
									(A)which is property
				of a character subject to an allowance for depreciation, and
									(B)which is
				manufactured on or before the specified effective date.
									(d)Other
				definitions and special rulesFor purposes of this
				section—
								(1)MotorcoachThe
				term motorcoach means any vehicle to which the requirements
				prescribed under section 109(a) of the Bus Uniform Standards and Enhanced
				Safety Act of 2009, apply, or would apply if such vehicle were manufactured
				after the specified effective date.
								(2)Specified
				effective dateThe term specified effective date
				means the effective date described in section 109(c)(1) of the Bus Uniform
				Standards and Enhanced Safety Act of 2009.
								(3)Basis
				reductionThe basis of any property for which a credit is
				determined under subsection (a) shall be reduced by the amount of the credit so
				determined.
								(4)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit determined under subsection (a) with respect to any property which
				ceases to be property eligible for such credit.
								(5)Property used
				outside united states, etc., not qualifiedNo credit shall be
				determined under subsection (a) with respect to—
									(A)the portion of the
				cost of any property taken into account under section 179, or
									(B)any property
				referred to in section 50(b).
									(6)Election not to
				take creditNo credit shall be determined under subsection (a)
				for any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
								(e)TerminationNo
				credit shall be determined under this subsection for any taxable year ending
				after December 31,
				2026.
							.
				(b)Denial of double
			 benefitSection 280C of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(i)Credit for costs
				of motorcoaches complying with federal safety requirementsNo
				deduction shall be allowed for that portion of the expenses otherwise allowable
				as a deduction for the taxable year which is equal to the amount of the credit
				determined for the taxable year under section
				45S(a).
						.
				(c)Conforming
			 amendments
					(1)Section 38(b) of
			 the Internal Revenue Code of 1986 is amended by striking plus at
			 the end of paragraph (35), by striking the period at the end of paragraph (36)
			 and inserting , plus, and by adding at the end the
			 following:
						
							(37)the qualified
				motorcoach safety credit determined under section
				45S(a).
							.
					(2)Section 1016(a) of
			 such Code is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
						
							(38)to the extent
				provided in section
				45S(d)(3).
							.
					(3)Section 6501(m) of
			 such Code is amended by inserting 45S(d)(6), after
			 45H(g),.
					(4)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 45R the following new
			 item:
						
							Sec. 45S. Credit for costs of
				motorcoaches complying with Federal safety requirements..
						
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2011.
				IIIOther
			 Provisions
			301.Department of
			 Transportation grants
				(a)In
			 generalThe Secretary of Transportation shall develop and
			 administer grants, not to exceed $20,000 per vehicle, for owners and operators
			 of motorcoaches in order to assist with the cost of retrofitting motorcoaches
			 for purposes of complying with the standards prescribed under section
			 109.
				(b)EligibilityTo
			 be eligible for a grant under subsection (a), a motorcoach owner or operator
			 shall—
					(1)have a fleet of
			 not more than 25 motorcoaches;
					(2)have total annual
			 revenue of less than $5,000,000; and
					(3)demonstrate to the
			 Secretary that—
						(A)the owner or
			 operator has been in business as an over-the-road charter bus owner or operator
			 for not less than 3 consecutive years; and
						(B)the owner or
			 operator was unable to recover, through allowed tax credits established by
			 section 45R of the Internal Revenue Code of 1986, as added by section 201 of
			 this Act, in a consecutive 2-year period, the full cost of retrofitting
			 motorcoaches in order to comply with the applicable standards.
						(c)Grant
			 requirementsA grant under this section shall be subject to all
			 of the terms and conditions applicable to subrecipients who provide intercity
			 bus transportation under section 5311(f) of title 49, United States Code, and
			 such other terms and conditions as the Secretary may prescribe.
				302.Small business
			 administration loans and loan guaranteesSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is amended by adding after paragraph (35) the following:
				
					(36)Buses and
				motorcoachesIn carrying out this subsection with respect to the
				over-the-road charter bus industry, the following shall apply:
						(A)The Administrator
				shall adopt underwriting criteria specific to that industry.
						(B)The Administrator
				shall make available the assistance under this subsection to members of that
				industry to facilitate retrofitting of buses and motorcoaches for occupant
				protection.
						(C)Multiple buses or
				motorcoaches shall be treated as a single source of collateral.
						(D)A member of that
				industry who owns a single bus or motorcoach shall be treated as eligible for
				such assistance, without regard to whether the member otherwise meets the
				applicable size standard for eligibility.
						(E)The Administrator
				shall provide any applicant who is a member of that industry with counseling
				and advice regarding the other assistance programs of the Administration that
				may be available to members of that
				industry.
						.
			303.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Secretary of Transportation such sums as
			 may be necessary to carry out the authorities of the Secretary under this Act,
			 including the amendments made by this Act.
			
